EXHIBIT 4.4 AND 10.2
AMENDMENT NO. 1 TO CREDIT AGREEMENT
This Amendment No. 1 to Credit Agreement (“Amendment”) is dated April 28, 2009,
effective as of March 31, 2009 (“Effective Date”) between Tandy Brands
Accessories, Inc., a Delaware corporation (“Borrower”) and Comerica Bank, a
Texas banking association (“Bank”).
Borrower and Bank entered into a Credit Agreement dated as of February 12, 2008
(“Credit Agreement”) providing terms and conditions governing certain loans and
other credit accommodations extended by Bank to Borrower (“Indebtedness”).
Borrower and Bank have agreed to amend the terms of the Credit Agreement as
provided in this Amendment.
Accordingly, Borrower and Bank agree as follows:
1. Capitalized Terms. In this Amendment, capitalized terms that are used without
separate definition shall have the meanings given to them in the Credit
Agreement.
2. Amendments. The Credit Agreement is amended as follows:
(a) The following term, which is defined in the Defined Terms Addendum attached
to the Credit Agreement, is given the following amended definition:
“Revolving Credit Commitment” shall mean TWENTY SEVEN MILLION FIVE HUNDRED
THOUSAND DOLLARS ($27,500,000).
(b) Section 1.8 of the Loan Terms, Conditions and Procedures Addendum attached
to the Credit Agreement is amended to read in its entirety as follows:
     “1.8 Unused Commitment Fee. Borrower shall pay to Bank an unused commitment
fee in an amount equal to the product of (a) 0.50% multiplied by (b) the
difference between (i) the Revolving Credit Commitment and (ii) the aggregate
outstanding principal balance of all Revolving Loans. Such fee shall be computed
on a daily basis and shall be payable quarterly in arrears as of the end of each
of Borrower’s fiscal quarters. Bank shall invoice Borrower for such fees, which
invoice shall be due and payable within fifteen (15) days after receipt.”
(c) Section 4.3(g) of the Credit Agreement is amended to read in its entirety as
follows:
     “(g) within thirty (30) days after and as of the end of each calendar
month, a Compliance Certificate dated as of the end of such month;”
(d) The following subsection (k) is hereby added to Section 5.4 of the Credit
Agreement immediately following existing subsection (j):
     “(k) Borrower’s obligations with respect to “Earn-Out Payments” under the
Asset Purchase Agreement dated as of April 23, 2009 between Borrower and
Chambers Belt Company.”
(e) Section 1.1 of the Financial Covenants Addendum attached to the Credit
Agreement is amended to read in its entirety as follows:

 



--------------------------------------------------------------------------------



 



     “1.1 Tangible Net Worth. Maintain a Tangible Net Worth as of the end of
each of Borrower’s fiscal quarters, to be tested as of the end of each such
fiscal quarter, not less the amount set forth below during the corresponding
period set forth below:

  (a)   Thirty Three Million Five Hundred Thousand Dollars ($33,500,000) as of
March 31, 2009;     (b)   as of the end of each fiscal quarter thereafter, the
sum of:

  (i)   the amount of Tangible Net Worth that was required to be maintained as
of the end of the immediately preceding fiscal quarter, plus     (ii)   fifty
percent (50%) of the Net Income (if positive), for the fiscal quarter ended as
of the date of determination, plus one hundred percent of the Fixed Asset
Gain/Loss (if positive), for the fiscal quarter ended as of the date of
determination; plus     (iii)   one hundred percent (100%) of the Net Cash
Proceeds from the issuance of any equity ownership interests during the fiscal
quarter ended as of the date of determination.”

3. Representations. Borrower represents and agrees that:
(a) Except as expressly modified in this Amendment, (i) the representations and
warranties set forth in the Credit Agreement and in each related document,
agreement, and instrument remain true and correct in all respects, except to the
extent that they expressly speak as of a specific prior date, and (ii) the
covenants set forth in the Credit Agreement continue to be satisfied in all
respects, and are legal, valid and binding obligations with the same force and
effect as if entirely restated in this Amendment.
(b) When executed, this Amendment will be a duly authorized, legal, valid, and
binding obligation of Borrower enforceable in accordance with its terms.
(c) the Certificate of Incorporation, Bylaws and resolutions of Borrower
certified by the Assistant Secretary of Borrower and delivered to Bank on or
about February 12, 2008, remain in full force and effect, have not been amended,
repealed or rescinded in any respect and may continue to be relied upon by Bank
until written notice to the contrary is received by Bank, and Borrower continues
to be in good standing under the laws of the State of Delaware.
(d) There is no default continuing under the Credit Agreement, or any related
document, agreement, or instrument, and no event has occurred or condition
exists that is or, with the giving of notice or lapse of time or both, would be
such a default.
     4. Conditions Precedent. The effectiveness of this Amendment is subject to
Bank’s receipt of all of the following:
(a) this Amendment and such other agreements and instruments reasonably
requested by Bank pursuant hereto (including such documents as are necessary to
create and perfect Bank’s interest in the Collateral), each duly executed by
Borrower;

-2-



--------------------------------------------------------------------------------



 



(b) payment to Bank of an amendment fee in the amount of $100,000; and
(c) such other documents and completion of such other matters as Bank may
reasonably deem necessary or appropriate, including those items set forth on the
Documentation Checklist attached hereto as Exhibit “A”; provided however, solely
as to item 18 on Exhibit “A” (Warehouse Agreement), Borrower shall only be
required to use commercially reasonable efforts to obtain the signature of UPS
Supply Chain Solutions, Inc. (“UPS”), and Borrower’s inability to obtain such
signature will not cause this Amendment to be ineffective.
5. Acknowledgment of Change in Chief Executive Officer: The Borrower has
informed Bank that, effective October 1, 2008, J.S.B. Jenkins was replaced by N.
Roderick McGreachy, III as chief executive officer of Borrower. The Bank
acknowledges that the replacement of J.S.B. Jenkins as chief executive officer
of the Borrower does not constitute an Event of Default under Section 6.1(g)(i)
of the Credit Agreement.
6. No Other Changes. Except as specifically provided in this Amendment, this
Amendment does not vary the terms and provisions of any note, mortgage, security
agreement, or other document, instrument, or agreement evidencing, securing or
relating to the Indebtedness or the Credit Agreement (“Loan Documents”). This
Amendment shall not impair the rights, remedies, and security given in and by
the Loan Documents. The terms of this Amendment shall control any conflict
between its terms and those of the Credit Agreement.
7. Ratification. Except for the modifications under this Amendment, the parties
ratify and confirm the Credit Agreement and the Loan Documents and agree that
they remain in full force and effect.
8. Further Modification; No Reliance. This Amendment may be altered or modified
only by written instrument duly executed by Borrower and Bank. In executing this
Amendment, Borrower is not relying on any promise or commitment of Bank that is
not in writing signed by Bank. This Amendment shall not be more strictly
construed against one of the parties as compared to the other.
9. Confirmation of Lien Upon Collateral. Borrower acknowledges and agrees that
Indebtedness and the individual advances under the Indebtedness are secured by
the Collateral (as defined in the Credit Agreement) and that the Loan Documents
constitute valid, legal, and binding agreements and obligations of Borrower. The
Collateral is and shall remain subject to and encumbered by the lien, charge,
and encumbrance of any applicable Loan Document, and nothing herein contained
shall affect or be construed to affect the lien or encumbrance created by any
applicable Loan Document respecting the Collateral, or its priority over other
liens or encumbrances.
10. Successors and Assigns. This Amendment shall inure to the benefit of and be
binding upon the parties and their respective successors and assigns.
11. Governing Law. The parties agree that the terms and provisions of this
Amendment shall be governed by and construed in accordance with the internal
laws of the State of Michigan, without regard to principles of conflicts of law.
12. No Defenses. Borrower acknowledges, confirms, and warrants to Bank that as
of the date hereof Borrower has absolutely no defenses, claims, rights of
set-off, or counterclaims against Bank under, arising out of, or in connection
with, this Amendment, the Credit Agreement, the Loan Documents and/or the
individual advances under the Indebtedness, or against any of the indebtedness
evidenced or secured thereby.

-3-



--------------------------------------------------------------------------------



 



13. Expenses. Borrower upon request shall promptly pay all out-of-pocket fees,
costs, charges, expenses, and disbursements of Bank, including, without
limitation, reasonable attorneys’ fees and legal expenses, incurred in
connection with the preparation, execution, and delivery of this Amendment, and
the other documents contemplated by this Amendment.
14. Counterparts. This Amendment may be executed in one or more counterparts,
and by separate parties on separate counterparts, all of which shall constitute
one and the same agreement.
[end of amendment — signature page follows]

-4-



--------------------------------------------------------------------------------



 



     This Amendment No. 1 to Credit Agreement is executed and delivered as of
the Effective Date.

                      Comerica Bank       TANDY BRANDS ACCESSORIES, INC.    
 
                   
By:
  /s/ Steven Colwick       By:   /s/ Craig Mackey                          
 
  Name: Steven Colwick           Name: Craig Mackey    
 
  Title: Vice President — Texas Division           Title: Chief Financial
Officer    

Acknowledgement and Consent of Guarantors
     Each of the undersigned has guaranteed the payment and performance of the
Indebtedness by Borrower pursuant to a Guaranty dated as of February 12, 2008
(“Guaranty”). Each of the undersigned acknowledges and consents to the
execution, delivery and performance of the foregoing Amendment No. 1 to Credit
Agreement and the $27,500,000 Master Revolving Note dated as of [March 31, 2009]
from Borrower to Bank, and agrees that its guaranty remains in full force and
effect. Each of the undersigned further represents that (a) it is in compliance
with all of the terms and conditions of its Guaranty; and (b) the organizational
documents and resolutions of each of the undersigned certified by an authorized
officer of the undersigned and delivered to Bank on or about February 12, 2008,
remain in full force and effect, have not been amended, repealed or rescinded in
any respect and may continue to be relied upon by Bank until written notice to
the contrary is received by Bank, and each of the undersigned continues to be in
good standing under the laws of the state of its incorporation or formation.

                 
ACCESSORY DESIGN GROUP, INC.
      TBAC MANAGEMENT COMPANY L.P.    
TBAC — PRINCE GARDNER, INC.
               
AMITY/ROLFS, INC.
      By:   TBAC General Management Company    
TBAC GENERAL MANAGEMENT COMPANY
      Its:   General Partner    
TBAC INVESTMENTS, INC.
               
TBAC INVESTMENT TRUST
      By:   /s/ Craig Mackey                      
TANDY BRANDS ACCESSORIES HANDBAGS, INC.
          Craig Mackey    
STAGG INDUSTRIES, INC.
      Its:   Vice President    
TBAC — TOREL, INC.
               
TBAC — ACQUISITION, INC.
               
SUPERIOR MERCHANDISE COMPANY
               
TBAC MASS MERCHANT QUALITY CONTROL, INC.
               

                By:   /s/ Craig Mackey         Craig Mackey, as Vice President
of each of the above      

-5-



--------------------------------------------------------------------------------



 



Exhibit “A”
DOCUMENTATION CHECKLIST

     
Borrower:
  Tandy Brands Accessories, Inc.
 
   
Lender:
  Comerica Bank
 
   
Guarantor:
  Accessory Design Group, Inc. (“ADG”)
 
  TBAC – Prince Gardner, Inc. (“Prince”)
 
  Amity/Rolfs, Inc. (“Amity”)
 
  TBAC General Management Company (“TBAC General”)
 
  TBAC Investments, Inc. (“TBAC Investments”)
 
  TBAC Investment Trust (“TBAC Trust”)
 
  TBAC Management Company L.P. (“TBAC Management”)
 
  Tandy Brands Accessories Handbags, Inc. (“TBA Handbags”)
 
  Stagg Industries, Inc. (“Stagg”)
 
  TBAC–Torel, Inc. (“Torel”)
 
  TBAC–Acquisition, Inc. (“Acquisition”)
 
  Superior Merchandise Company (“Superior”)
 
  TBAC-Mass Merchant Quality Control, Inc. (“TBAC Mass”)
 
   
Other Parties:
  H.A. Sheldon Canada, Ltd. (“Sheldon Canada”)
 
   
Transaction:
  Amendment to $35,000,000 Secured Formula Based Revolving Credit Facility
 
   
Effective Date:
  March 31, 2009

     
ORGANIZATION DOCUMENTATION
   
 
   
1. Tandy Brands Accessories, Inc.
  Delaware corporation
 
   
(a) Certificate of Good Standing
  DE, CA, NC, TX, NY
 
   
2. Accessory Design Group, Inc. (“ADG”)
  Delaware corporation
 
   
(a) Certificate of Good Standing
  DE, TX
 
   
3. TBAC – Prince Gardner, Inc. (“Prince”)
  Delaware corporation
 
   
(a) Certificate of Good Standing
  DE, TX
 
   
4. Amity/Rolfs, Inc. (“Amity”)
  Delaware corporation
 
   
(a) Certificate of Good Standing
  DE, TX, WI
 
   
5. TBAC General Management Company (“TBAC General”)
  Nevada corporation
 
   
(a) Certificate of Good Standing
  NV, TX
 
   
6. TBAC Investments, Inc. (“TBAC Investments”)
  Nevada corporation
 
   
(a) Certificate of Good Standing
  NV
 
   
7. TBAC Investment Trust (“TBAC Trust”)
  Pennsylvania business trust
 
   
(a) Certificate of Good Standing
  PA

 



--------------------------------------------------------------------------------



 



     
8. TBAC Management Company L.P. (“TBAC Management”)
  Delaware limited partnership
 
   
(a) Certificate of Good Standing
  DE
 
   
9. Tandy Brands Accessories Handbags, Inc. (“TBA Handbags”)
  Delaware corporation
 
   
(a) Certificate of Good Standing
  DE, TX
 
   
10. Stagg Industries, Inc. (“Stagg”)
  Alabama corporation
 
   
(a) Certificate of Good Standing
  AL
 
   
11. TBAC–Torel, Inc. (“Torel”)
  Delaware corporation
 
   
(a) Certificate of Good Standing
  DE, TX
 
   
12. TBAC–Acquisition, Inc. (“Acquisition”)
  Delaware corporation
 
   
(a) Certificate of Good Standing
  DE, TX
 
   
13. Superior Merchandise Company (“Superior”)
  Louisiana corporation
 
   
(a) Certificate of Good Standing
  LA
 
   
14. TBAC–Mass Merchant Quality Control Inc. (“TBAC Mass”)
  Delaware corporation
 
   
(a) Certificate of Good Standing
  DE, TX
 
   
DUE DILIGENCE DOCUMENTATION
   
 
   
15. UCC and Tax Lien Search
   
 
   
(a) Borrower
   
 
   
(b) ADG
   
 
   
(c) Prince
   
 
   
(d) Amity
   
 
   
(e) TBAC General
   
 
   
(f) TBAC Investments
   
 
   
(g) TBAC Trust
   
 
   
(h) TBAC Management
   
 
   
(i) TBA Handbags
   
 
   
(j) Stagg
   
 
   
(k) Torel
   
 
   
(l) Acquisition
   
 
   
(m) Superior
   
 
   
(n) TBAC Mass
   
 
   
LOAN DOCUMENTATION
   
 
   
16. Amendment No. 1 to Credit Agreement
   
 
   
17. $27,500,000 Master Revolving Note
   
 
   
Collateral Instruments/Agreements/Guaranty
   
 
   
18. Warehouse Agreement – Fort Worth, Texas
   

 